             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 1 of 13




            BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


   IN RE CROP INPUTS ANTITRUST                       MDL No. 2993
   LITIGATION


                                       PROOF OF SERVICE

         In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

  Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of

  Appearance and attachments were served on all parties in the following cases electronically via

  ECF, or as indicated below, on March 11, 2021.

Via First Class U.S. Mail                          Via First Class U.S. Mail
Bayer CropScience LP                               Bayer CropScience, Inc.
c/o Corporation Service Company                    c/o Corporation Service Company
2626 Glenwood Avenue, Suite 550                    2626 Glenwood Avenue, Suite 550
Raleigh, NC 27608                                  Raleigh, NC 27608

Defendant                                          Defendant

Via First Class U.S. Mail                          Via First Class U.S. Mail
Cargill Incorporated                               Growmark Inc.
c/o CT Corporation System                          c/o Corporation Service Company
1010 Dale St. N                                    252 Little Falls Drive
St. Paul, MN 55117                                 Wilmington, DE 19808

Defendant                                          Defendant

Via First Class U.S. Mail                          Via First Class U.S. Mail
Growmark FS LLC                                    Simplot AB Retail Sub, Inc.
c/o Corporation Service Company                    c/o Corporation Service Company
251 Little Falls Drive                             12550 W. Explorer Drive, Suite 100
Wilmington, DE 19808                               Boise, ID 83713

Defendant                                          Defendant




  DMEAST #43879233 v1
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 2 of 13




Via First Class U.S. Mail
Tenkoz Inc.
c/o Peter Quittmeyer, Registered Agent
2300 Peachtree Street, Suite 2300
Atlanta, GA 30309

Defendant




  DMEAST #43879233 v1                     2
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 3 of 13




Via Electronic Mail                                Via Electronic Mail
Robert L. King                                     W. Joseph Bruckner
Stephen M. Tillery                                 Robert K. Shelquist
Jamie Boyer                                        Brian D. Clark
Carol O’Keefe                                      Rebecca A. Peterson
John A. Libra                                      Stephanie A. Chen
Randall P. Ewing                                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
KOREIN TILLERY LLC                                 100 Washington Ave. South, Suite 2200
One U.S. Bank Plaza                                Minneapolis, MN 63101
505 N. 7th Street, Suite 3600                      wjbruckner@locklaw.com
St. Louis, MO 63101                                rkshelquist@locklaw.com
rking@koreintillery.com                            bdclark@locklaw.com
stillery@koreintillery.com                         rapeterson@locklaw.com
jboyer@koreintillery.com                           sachen@locklaw.com
cokeefe@koreintillery.com
                                                   Counsel for Plaintiff Charles Lex
Counsel for Plaintiffs Charles Lex, Jason J.
Canjar d/b/a Yedinak Registered Holsteins,         Lex v. Bayer CropScience LP, et al. No. 3:21-cv-
Barbara Piper                                      00122 (S.D. Ill.)

Lex v. Bayer CropScience LP, et al. No. 3:21-
cv-00122 (S.D. Ill.)
Canjar v. Bayer CropScience, et al., No. 3:21-
cv-00181 (S.D. Ill.)
Piper, et al., v. Bayer CropScience, et al., No.
3:21-cv-00021 (S.D. Ill.)




  DMEAST #43879233 v1                              3
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 4 of 13




Via Electronic Mail                              Via Electronic Mail
J. Barton Goplerud                               George A. Zelcs
Brandon M. Bohlman                               John Libra
SCHINDLER, ANDERSON, GOPLERUD &                  Randall P. Ewing, Jr.
WEESE P.C.                                       Jonathon Byrer
5015 Grand Ridge Drive, Suite 100                Ryan Z. Cortazar
West Des Moines, IA 50265                        KOREIN TILLERY, LLC
goplerud@sagwlaw.com                             205 North Michigan Avenue, Suite 1950
bohlman@sagwlaw.com                              Chicago, IL 60601
                                                 gzelcs@koreintillery.com
Counsel for Plaintiff Charles Lex                jlibra@koreintillery.com
                                                 rewing@koreintillery.com
Lex v. Bayer CropScience LP, et al. No. 3:21-    jbyrer@koreintillery.com
cv-00122 (S.D. Ill.)                             rcortazar@koreintillery.com

                                                 Counsel for Plaintiffs Jason J. Canjar d/b/a Yedinak
                                                 Registered Holsteins, Barbara Piper

                                                 Canjar v. Bayer CropScience, et al., No. 3:21-cv-
                                                 00181 (S.D. Ill.)

                                                 Piper, et al., v. Bayer CropScience, et al., No. 3:21-
                                                 cv-00021 (S.D. Ill.)

Via Electronic Mail                              Via Electronic Mail
Mark Edelson                                     Joseph E. Mariotti
EDELSON LECHTZIN LLP                             CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                         730 Main Street
Newtown, PA 18940                                Moosic, PA 18507
medelson@edelson-law.com                         jmariotti@caputomariotti.com

Counsel for Plaintiff Jason J. Canjar d/b/a      Counsel for Plaintiff Jason J. Canjar d/b/a Yedinak
Yedinak Registered Holsteins                     Registered Holsteins

Canjar v. Bayer CropScience, et al., No. 3:21-   Canjar v. Bayer CropScience, et al., No. 3:21-cv-
cv-00181 (S.D. Ill.)                             00181 (S.D. Ill.)




  DMEAST #43879233 v1                            4
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 5 of 13




Via Electronic Mail                            Via Electronic Mail
Charles F. Barrett                             Gregory S. Asciolla
NEAL & HARWELL, PLC                            Karin E. Garvey
1201 Demonbreun Street, Suite 1000             Jonathan S. Crevier
Nashville, Tennessee 37203                     LABATON SUCHAROW LLP
cbarrett@nealharwell.com                       140 Broadway
                                               New York, New York 10005
Counsel for Plaintiff Jones Planting Co. III   gasciolla@labaton.com
                                               kgarvey@labaton.com
Jones Planting Co. III v. Bayer CropScience    jcrevier@labaton.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiff Jones Planting Co. III

                                               Jones Planting Co. III v. Bayer CropScience LP, et
                                               al., No. 3:21-cv-00173 (S.D. Ill.)

Via Electronic Mail                            Via Electronic Mail
Jonathan P. Barrett                            Michael R. Cashman
BARRETT LAW, PLLC                              Anne T. Regan
121 Colony Crossing, Suite D                   Nathan D. Prosser
Madison, MS 39110                              HELLMUTH & JOHNSON, PLLC
jpb@barrettlawms.com                           8050 West 78th Street
                                               Edina, Minnesota 55439
Counsel for Plaintiff Jones Planting Co. III   mcashman@hjlawfirm.com
                                               aregan@hjlawfirm.com
Jones Planting Co. III v. Bayer CropScience    nprosser@hjlawfirm.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiffs Ryan Bros., Inc. and Michael J.
                                               Ryan

                                               Ryan Bros., Inc., et al., v. Bayer CropScience LP, et
                                               al., No. 0:21-cv-00433 (D. Minn.)




  DMEAST #43879233 v1                          5
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 6 of 13




Via Electronic Mail                              Via Electronic Mail
Drew R. Ball                                     Derek Y. Brandt
Steve McCann                                     Leigh M. Perica
BALL & McCANN, P.C.                              Connor P. Lemire
161 North Clark Street, Suite 1600               MCCUNE WRIGHT AREVALO, LLP
Chicago, Illinois 60601                          231 North Main Street, Suite 20
Drew@BallMcCannLaw.com                           Edwardsville, Illinois 62025
Steve@BallMcCannLaw.com                          dyb@mccunewright.com
                                                 lmp@mccunewright.com
Counsel for Plaintiffs Ryan Bros., Inc. and      cpl@mccunewright.com
Michael J. Ryan
                                                 Counsel for Plaintiff Darren Duncan
Ryan Bros., Inc., et al., v. Bayer CropScience
LP, et al., No. 0:21-cv-00433 (D. Minn.)         Duncan v. Bayer CropScience LP, et al., No. 3:21-cv-
                                                 00158 (D. Minn.)

Via Electronic Mail                              Via Electronic Mail
Richard D. McCune                                Daniel E. Gustafson
MCCUNE WRIGHT AREVALO, LLP                       Daniel C. Hedlund
3281 East Guasti Road, Suite 100                 Michelle J. Looby
Ontario, California 91761                        Daniel J. Nordin
rdm@mccunewright.com                             Mickey L. Stevens
                                                 GUSTAFSON GLUEK PLLC
Counsel for Plaintiff Darren Duncan              Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
Duncan v. Bayer CropScience LP, et al., No.      Minneapolis, MN 55402
3:21-cv-00158 (D. Minn.)                         dgustafson@gustafsongluek.com
                                                 dhedlund@gustafsongluek.com
                                                 mlooby@gustafsongluek.com
                                                 dnordin@gustafsongluek.com
                                                 mstevens@gustafsongluek.com

                                                 Counsel for Plaintiffs Dan Flaten, Randi Handwerk,
                                                 Leon Pfaff

                                                 Flaten v. Bayer CropScience LP, et al., No. 0:21-cv-
                                                 00404 (D. Minn.)

                                                 Handwerk v. Bayer CropScience LP, et al., No. 0:21-
                                                 cv-00351 (D. Minn.)

                                                 Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-
                                                 00462 (D. Minn.)




  DMEAST #43879233 v1                            6
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 7 of 13




Via Electronic Mail                           Via Electronic Mail
Richard M. Paul III                           Anne T. Regan
Ashlea G. Schwarz                             Nathan D. Prosser
PAUL LLP                                      HELLMUTH & JOHNSON PLLC
601 Walnut Street, Suite 300                  8050 West 78th Street
Kansas City, MO 64106                         Edina, MN 55439
Rick@PaulLLP.com                              aregan@hjlawfirm.com
Ashlea@PaulLLP.com                            nprosser@hjlawfirm.com

Counsel for Plaintiff Dan Flaten              Counsel for Plaintiff Randi Handwerk

Flaten v. Bayer CropScience LP, et al., No.   Handwerk v. Bayer CropScience LP, et al., No. 0:21-
0:21-cv-00404 (D. Minn.)                      cv-00351 (D. Minn.)




  DMEAST #43879233 v1                         7
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 8 of 13




Via Electronic Mail                                Via Electronic Mail
Joseph W. Cotchett                                 Joseph Goldberg
Adam J. Zapala                                     Vincent J. Ward
Karin B. Swope                                     Frank T. Davis
Elizabeth T. Castillo                              Josh B. Ewing
James G.B. Dallal                                  FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                        GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY, LLP                    20 First Plaza, Suite 700
840 Malcolm Road, Suite 200                        Albuquerque, NM 87102
Burlingame, CA 94010                               jg@fbdlaw.com
jcotchett@cpmlegal.com                             vwj@fbdlaw.com
azapala@cpmlegal.com                               ftd@fbdlaw.com
kswope@cpmlegal.com                                jbe@fbdlaw.com
ecastillo@cpmlegal.com
jdallal@cpmlegal.com                               Counsel for Plaintiff Randi Handwerk
rgaa@cpmlegal.com
                                                   Handwerk v. Bayer CropScience LP, et al., No. 0:21-
Counsel for Plaintiff Randi Handwerk               cv-00351 (D. Minn.)

Handwerk v. Bayer CropScience LP, et al., No.
0:21-cv-00351 (D. Minn.)

Via Electronic Mail                                Via Electronic Mail
Robert J. Gralewski, Jr.                           Kenneth A. Wexler
Samantha L. Greenberg                              Mark R. Miller
KIRBY McINERNEY LLP                                Melinda J. Morales
600 B Street, Suite 2110                           WEXLER WALLACE LLP
San Diego, CA 92101                                55 W. Monroe Street, Suite 3300
bgralewski@kmllp.com                               Chicago, Illinois 60603
sgreenberg@kmllp.com                               kaw@wexlerwallace.com
                                                   mrm@wexlerwallace.com
Counsel for Plaintiff Leon Pfaff                   mjm@wexlerwallace.com

Pfaff v. Bayer CropScience LP, et al., No. 0:21-   Counsel for Plaintiff Leon Pfaff
cv-00462 (D. Minn.)
                                                   Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-
                                                   00462 (D. Minn.)




  DMEAST #43879233 v1                              8
             Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 9 of 13




Via Electronic Mail                                Via Electronic Mail
Timothy D. Battin                                  Robert A. Clifford
Christopher V. Le                                  Shannon M. McNulty
STRAUS & BOIES, LLP                                CLIFFORD LAW OFFICES, P.C.
4041 University Drive, Suite 500                   120 North LaSalle, #3100
Fairfax, VA 22030                                  Chicago, Illinois 60602
tbattin@straus-boies.com                           rac@cliffordlaw.com
cle@straus-boies.com                               smm@cliffordlaw.com

Counsel for Plaintiff Leon Pfaff                   Counsel for Plaintiff John C. Swanson

Pfaff v. Bayer CropScience LP, et al., No. 0:21-   Swanson v. Bayer CropScience LP, et al., No. 3:21-
cv-00462 (D. Minn.)                                cv-00046 (S.D. Ill.)

Via Electronic Mail                                Via Electronic Mail
Linda P. Nussbaum                                  Arthur N. Bailey
Bart D. Cohen                                      Marco Cercone
Christopher B. Sanchez                             RUPP BAASE PFALZGRAF CUNNINGHAM LLC
Louis Kessler                                      1600 Liberty Building
NUSSBAUM LAW GROUP, P.C.                           424 Main Street
1211 Avenue of the Americas, 40th Floor            Buffalo, New York 14202
New York, NY 10036                                 bailey@ruppbaase.com
lnussbaum@nussbaumpc.com                           cercone@ruppbaase.com
bcohen@nussbaumpc.com
csanchez@nussbaumpc.com                            Counsel for Plaintiff John C. Swanson
lkessler@nussbaumpc.com
                                                   Swanson v. Bayer CropScience LP, et al., No. 3:21-
Counsel for Plaintiff John C. Swanson              cv-00046 (S.D. Ill.)

Swanson v. Bayer CropScience LP, et al., No.
3:21-cv-00046 (S.D. Ill.)

Via Electronic Mail                                Via Electronic Mail
Rex A. Sharp                                       Isaac Diel
Ruth Anne French-Hodson                            Greg Bentz
SHARP LAW, LLP                                     SHARP LAW, LLP
5301 W. 75th Street                                6900 College Blvd., Suite 285
Prairie Village, KS 66208                          Overland Park, KS 66211
rsharp@midwest-law.com                             idiel@midwest-law.com
rafrenchhodson@midwest-law.com                     gbentz@midwest-law.com

Counsel for Plaintiff Melinda Budde                Counsel for Plaintiff Melinda Budde

Budde v. Bayer CropScience LP, et al., No.         Budde v. Bayer CropScience LP, et al., No. 2:21-cv-
2:21-cv-02095 (D. Kan.)                            02095 (D. Kan.)




  DMEAST #43879233 v1                              9
            Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 10 of 13




Via Electronic Mail                            Via Electronic Mail
Brian C. Gudmundson                            Hart L. Robinovitch
Alyssa J. Leary                                ZIMMERMAN REED LLP
David M. Cialkowski                            14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                             Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                 hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                  Counsel for Plaintiff B. Carlson
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com                      Carlson v. Bayer CropScience LP, et al., No. 0:21-cv-
                                               00475 (D. Minn.)
Counsel for Plaintiff B. Carlson

Carlson v. Bayer CropScience LP, et al., No.
0:21-cv-00475 (D. Minn.)

Via Electronic Mail                            Via Electronic Mail
John W. “Don” Barrett                          Jonathan W. Cuneo
Katherine Barrett Riley                        Victoria Sims
David McMullan, Jr.                            Blaine Finley
Sterling Starns                                CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                        4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                   Washington, DC 20016
404 Court Square North                         jonc@cuneolaw.com
Lexington, Mississippi 39095-0927              vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                   bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                  Counsel for Plaintiff Vienna Eqho Farms
sstarns@barrettlawgroup.com
                                               Vienna Eqho Farms v. Bayer CropScience LP, et al.,
Counsel for Plaintiff Vienna Eqho Farms        No. 3:21cv00204 (S.D. Ill.)

Vienna Eqho Farms v. Bayer CropScience LP,
et al., No. 3:21cv00204 (S.D. Ill.)




  DMEAST #43879233 v1                          10
            Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 11 of 13




Via Electronic Mail                          Via Electronic Mail
Vincent Briganti                             Kathy L. Osborn
Christian Levis                              FAEGRE DRINKER BIDDLE & REATH LLP
Roland R. St. Louis, III                     300 North Meridian Street, Suite 2500
Noelle Feigenbaum                            Indianapolis, IN 46204
LOWEY DANNENBERG, P.C.                       Kathy.osborn@faegredrinker.com
44 South Broadway
White Plains, NY 10601                       Counsel for Defendant CHS Inc.
vbriganti@lowey.com
clevis@lowey.com
rstlouis@lowey.com
nfeigenbaum@lowey.com

Counsel for Plaintiffs Barbara Piper, as
Executrix of the Estate of Michael Piper,
Charles Lex, John
Swanson, Jones Planting Co. III, and Jason
Canjar
Via Electronic Mail                          Via Electronic Mail
Donald M. Flack, Jr.                         Travis H. Campbell
ARMSTRONG TEASDALE LLP                       BRYAN CAVE LEIGHTON PAISNER LLP
7700 Forsyth Blvd., Suite 1900               One Metropolitan Square
St. Louis, MO 63105                          211 North Broadway, Suite 3600
dflack@armstrongteasdale.com                 St. Louis, MO 63102
                                             Travis.campbell@bclplaw.com
Counsel for Defendant Corteva Inc.
                                             Counsel for Defendant Nutrien Ag Solutions Inc.

Via Electronic Mail                          Via Electronic Mail
Troy A. Bozarth                              Michael J. Nester
HEPLERBROOM LLC                              DONOVAN ROSE NESTER, P.C.
130 North Main Street                        15 North 1st Street, Suite A
P.O. Box 510                                 Belleville, IL 62220
Edwardsville, IL 62025                       mnester@drnpc.com
tab@heplerbroom.com
                                             Counsel for Defendant Syngenta Corporation
Counsel for Defendant BASF Corporation




  DMEAST #43879233 v1                        11
            Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 12 of 13




Via Electronic Mail                            Via Electronic Mail
Nathan P. Eimer                                Craig C. Martin
Brian Chang                                    Matt D. Basil
Sarah H. Catalano                              WILLKIE FARR & GALLAGHER LLP
Vanessa G. Jacobsen                            300 N. LaSalle
EIMER STAHL LLP                                Chicago, IL 60654
224 South Michigan Ave., Suite 1100            cmartin@willkie.com
Chicago, IL 60604                              mbasil@willkie.com
neimer@eimerstahl.com
bchang@eimerstahl.com                          Counsel for Defendant Univar Solutions, Inc.
scatalano@eimerstaho.com
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions LLC

Via Electronic Mail                            Via Electronic Mail
Michael L. McCluggage                          Colby A. Kingsbury
EIMER STAHL LLP                                FAEGRE DRINKER BIDDLE & REATH LLP
224 South Michigan Ave., Suite 1100            311 South Wacker Drive, Suite 4300
Chicago, IL 60604                              Chicago, IL 60606
mmccluggage@eimerstahl.com                     Colby.kingsbury@faegredrinker.com

Counsel for Defendant Federated Co-            Counsel for Defendant CHS Inc.
Operatives Ltd.




  DMEAST #43879233 v1                          12
          Case MDL No. 2993 Document 64-2 Filed 03/16/21 Page 13 of 13




       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct.

 Dated: March 11, 2021                            Respectfully submitted,


                                                  /s/ Jason A. Leckerman
                                                  Jason A. Leckerman (PA ID No. 87915)
                                                  1735 Market Street, 51st Floor
                                                  Philadelphia, PA 19103-7599
                                                  215.864.8266 DIRECT
                                                  215.864.8999 FAX
                                                  215.704.5091 MOBILE
                                                  leckermanj@ballardspahr.com

                                                  Counsel for Corteva, Inc. and Pioneer Hi-
                                                  Bred International, Inc.




DMEAST #43879233 v1                             13
